DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31, 40, 54, 56, 60, 62-79 are pending in the application.
Election/Restrictions
Applicant's election with traverse of Group I, and species of human embryonic stem cells in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I, II and V share special technical feature that makes a contribution over prior art Lu et al.  Applicant asserts that the methods and screening platform of Groups I and II utilize two clonal populations of cells, the first being wild type at the HTT gene and the second being isogenic with the first and also genetically modified to comprise a disease form of HTT.  Applicant asserts that the cells utilized in method of Group I and II and the cells of Group V are genetically modified to comprise the endogenous HTT gene locus a nucleotide segment that expresses polyQ repeat peptide comprising at least 36-40 glutamine residues in the N terminal of HTT protein.  Applicant argues that the cell taught by Lu describes generation of HD models with h-EST transfected with HTT mutants, thus the special technical feature that links Group I, II and V makes a contribution over prior art.  Applicant further argue that would not be serious burden to search and exam all groups in the application.
This is not found persuasive because the technical feature that links invention of Groups I, II and V does not make a contribution over prior art.  The technical feature of a human ESCs having HTT gene genetically modified at the endogenous HTT locus to comprise a nucleotide sequence expressing polyQ repeat is disclosed by An et al. (PLOS currents, Version 1, 2014 st paragraph, line 1-2, Figure 3 and legend).  Therefore, this technical feature cannot be considered as a special technical feature that links the invention as whole under PCT Rule 13.2.  
The requirement is still deemed proper and is therefore made FINAL.
The species election requirement is withdrawn. 
According, claims 40, 60-72 are withdrawn from consideration for being directed to nonelected subject matter.  Claims 31, 54, 56, 73-79 are currently under examination, and will be examined to their full scope.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 54, 56, 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the term “the phenotype” on line 11 renders the claim indefinite because there is no antecedent basis for the term recited in this claim.  It is unclear what phenotype is being determined in the second clonal population.

Regarding claim 56, the term “the differentiating clonal population of step a)” renders the claim indefinite because it lacks antecedent basis.  Claim 56 does not have a step a), whereas step a) of claim 54 (claim 56 depends on) does not recite a differentiating clonal population.
Claim 74 recites the limitation "the screening platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 73 does not recite this term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31, 54, 56, 73-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (Version 1. PLoS Curr. 2014 April 5;6), in view of Zhang et al (see IDS).
An et al. teach that targeted genome editing can be used to generate mutations in an isogenic background to model disease in human cell lines such as patient derived induced pluripotent stem cells (iPSCs), and the effective study of disease states in vitro can be greatly enhanced by the ability to easily introduce defined modifications to the genome of human cells, particularly when combined with the added ability to readily differentiate these cells into disease-relevant subtypes, which will provide useful isogenic cell model system for the study of expanded HTT in human cells (page 2, 2nd paragraph).  An et al. demonstrated transfecting HD patient derived HD-iPSC cells with a targeting construct, 97Q, in the presence Cas9 and HTT gRNA to generating isogenic iPSC cells with HTT polyQ lengths of 19-72 repeats in the endogenous HTT locus (see page 3, last paragraph, lines 1-6).  
However, An et al. do not teach a method for identifying therapeutic candidates for treatment of Huntington’s Disease (HD) by contacting a test substance with the HTT gene modified iPSC and non-modified isogenic cells.
Zhang et al. teach many screens including high throughput screening (HTS) and high content screening (HCS) have already been conducted in invertebrate models, primary cells, or immortalized cell lines with chemical or genetic modifiers for HD (see page 4, 1st col., 3rd paragraph).  Zhang et al. teach human pluripotent stem cells, including ESC and iPSC, exhibit unlimited potential for self-renewal and differentiate into all cell types in the body including neurons, which makes them an excellent source of cells to screen for HD therapies. One example of screening is using wild type ESCs derived neural stem cells for chemical inhibitors of the transcriptional repressor REST (see page 4, 1st col., last paragraph).  Zhang et al. teach that using iPSC lines genetically modified for the disease causing mutation can identify phenotypes solely attribute to the disease causing mutation, and these cell lines are particularly suitable for screening of drugs that target phenotypes caused by the disease mutation (see page 4-5, bridging paragraph).  Zhang et al. teach “one important detail that should be considered when studying iPSC based HD model is the differentiation stage of the stem cells. In Table 1, the majority of HD disease phenotypes are not detected in pluripotent stem cells, but in either differentiated neurons and glia or lineage defined multi-potent progenitor cells like NSCs…it is essential to choose the appropriate differentiation stage starting from iPSCs and the method of differentiation (see page 8-9, bridging paragraph). Zhang et al. teach increased availability of varying CAG repeat length models for HD and multiple isogenic cell lines will be valuable for understanding HD disease mechanisms and will improve the changes of discovering effective treatments for HD (see page 11, 1st col., 2nd paragraph).  Zhang et al. also listed many phenotypes in human PSC derived HD models that can be measured by specific assays (see page 6, 1st col., 3rd paragraph, and Table 1).  
It would have been obvious to an ordinary skilled in the art that the iPSC isogenic cell lines with different lengths of CAG insertion in the endogenous HTT generated by An et al. may be used for screening an test compound that may reverse a phenotype resulted from longer polyQ repeats based on the combined teaching from An et al. and Zhang et al.  The ordinary skilled in the art would have been motivated to use said cell line for screening a HD therapeutic compound because they offer the advantage of identifying compounds specific to disease phenotype due to isogenic background between clonal population of cells with mutation and cells without mutation (as taught in Zhang et al).  The level of skill is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to contacting a HTT modified cell line with a test compound and a non-modified cell line and determining phenotypic changes in said cell line following combined teaching from An et al. and Zhang et al.  Therefore, the claimed invention of claims 31, 54 and 73 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claims 56 and 74, it would have been obvious to an ordinary skilled in the art to induce neural differentiation in a clonal population of HSC because Zhang teaches that the majority of HD phenotype are detected not in pluripotent stage but differentiated neural stage.  
Regarding claims 75-76, Zhang et al. teach phenotypes of human stem cell models of HD reported in literature includes cell morphology, gene expression and neuron morphology (see Table 1).  
Regarding claim 77, An et al. teach iPSC were grown on matrigel coated plates (see page 6, 2nd paragraph), which meets the limitation of a confined surface.  
Claims 78 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. and Zhang et al., as applied to claims 31, 54, 56, 7-77 above, and further in view of Warmflash et al (Nature Methods, 2014, Vol.11, no.8, pages 847-854).
The teaching from An et al. and Zhang et al. have been discussed above.  However, neither reference teaches culturing the cells in the presence of a differentiating agent on micropatterned glass coverslip that is pretreated with an adherent substrate.
Warmflash et al. teach simple confinement of hESC to a disk shaped region is sufficient to recapitulate much of the germ layer patterning, which indicates that cells grown on patterned substrates are a sensible approximation to the early gastrula and more appropriate than a solid embryoid body (see page 852, 2nd col., 3rd paragraph).  Warmflash teach that the micropatterned cell culture were grown on CYTOO micropatterned glass coverslips, which were first coated with poly(D-lysine) and matrigel (see method section, 1st col., 2nd paragraph).  
It would have been obvious to an ordinary skilled in the art to grow HD model system comprising modified HTT in pluripotent stem cell such as the isogenic cell lines taught by An et al. on micropatterned glass coverslip pretreated with adherent substrate based on combined teachings from An et al., Zhang et al. and Warmflash et al. The ordinary skilled in the art would have been motivated to do so because inducing differentiation of hESC on a micropatterned substrate recapitulate much of the germ layer patterning as demonstrated by Warmflash et al. An ordinary skilled in the art would recognize that growing HTT modified hESC on micropatterned substrate for drug screening would have advantage of better mimicking human HD development and phenotype.  The level of skill in the art is high. The ordinary skilled in the art would have reasonable expectation of success to grow the hESC taught by An et al. on commercially available micropatterned glass coverslip as demonstrated by Warmflash et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636